 

EXHIBIT 10.3

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

Dated as of March 14, 2017

by

REAL ALLOY CANADA LTD.,

and

Each Other Grantor

From Time to Time Party Hereto

in favor of

BANK OF AMERICA, N.A.,

as Agent

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINED TERMS

 

1

Section 1.1

 

Definitions.

 

1

Section 1.2

 

Certain Other Terms.

 

4

 

 

 

 

 

ARTICLE II GUARANTY

 

5

Section 2.1

 

Guaranty.

 

5

Section 2.2

 

Limitation of Guaranty.

 

5

Section 2.3

 

Contribution.

 

6

Section 2.4

 

Authorization; Other Agreements.

 

6

Section 2.5

 

Guaranty Absolute and Unconditional.

 

7

Section 2.6

 

Waivers.

 

8

Section 2.7

 

Reliance.

 

8

 

 

 

 

 

ARTICLE III GRANT OF SECURITY INTEREST

 

8

Section 3.1

 

Collateral.

 

8

Section 3.2

 

Grant of Security Interest in Collateral.

 

9

 

 

 

 

 

ARTICLE IV Representations and Warranties

 

9

Section 4.1

 

Title; No Other Liens.

 

10

Section 4.2

 

Perfection and Priority.

 

10

Section 4.3

 

Pledged Collateral.

 

10

Section 4.4

 

Instruments and Tangible Chattel Paper Formerly Accounts.

 

11

Section 4.5

 

Intellectual Property.

 

11

Section 4.6

 

Commercial Tort Claims.

 

11

Section 4.7

 

Specific Collateral.

 

11

Section 4.8

 

Enforcement.

 

12

Section 4.9

 

Representations and Warranties of the Credit Agreement.

 

12

 

 

 

 

 

ARTICLE V Covenants

 

12

Section 5.1

 

Maintenance of Perfected Security Interest; Further Documentation and Consents.

 

12

Section 5.2

 

Pledged Collateral.

 

13

Section 5.3

 

Accounts.

 

14

Section 5.4

 

Commodity Contracts.

 

14

Section 5.5

 

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper.

 

14

Section 5.6

 

Intellectual Property.

 

15

Section 5.7

 

Notices.

 

16

Section 5.8

 

Notice of Commercial Tort Claims.

 

16

Section 5.9

 

Controlled Securities Account.

 

17

 

 

 

 

 

ARTICLE VI Remedial Provisions

 

17

Section 6.1

 

Code and Other Remedies.

 

17

Section 6.2

 

Accounts and Payments in Respect of General Intangibles.

 

20

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 6.3

 

Pledged Collateral.

 

21

Section 6.4

 

Proceeds to be Turned over to and Held by Agent.

 

22

Section 6.5

 

Sale of Pledged Collateral.

 

22

Section 6.6

 

Deficiency.

 

22

 

 

 

 

 

ARTICLE VII Agent

 

23

Section 7.1

 

Agent's Appointment as Attorney-in-Fact.

 

23

Section 7.2

 

Authorization to File Financing Statements.

 

24

Section 7.3

 

Authority of Agent.

 

25

Section 7.4

 

Duty; Obligations and Liabilities.

 

25

 

 

 

 

 

ARTICLE VIII Miscellaneous

 

25

Section 8.1

 

Reinstatement.

 

25

Section 8.2

 

Release of Collateral.

 

26

Section 8.3

 

Independent Obligations.

 

26

Section 8.4

 

No Waiver by Course of Conduct.

 

27

Section 8.5

 

Amendments in Writing.

 

27

Section 8.6

 

Additional Grantors; Additional Pledged Collateral.

 

27

Section 8.7

 

Notices.

 

27

Section 8.8

 

Successors and Assigns.

 

28

Section 8.9

 

Counterparts.

 

28

Section 8.10

 

Severability.

 

28

Section 8.11

 

Governing Law.

 

28

Section 8.12

 

Waiver of Jury Trial.

 

28

 

 

 

ii

--------------------------------------------------------------------------------

 

ANNEXES AND SCHEDULES

 

Annex 1

 

Form of Pledge Amendment

 

 

 

Annex 2

 

Form of Joinder Agreement

 

 

 

Annex 3

 

Form of Intellectual Property Security Agreement

 

 

 

Schedule 1

 

Commercial Tort Claims

 

 

 

Schedule 2

 

Filings

 

 

 

Schedule 3

 

Pledged Collateral

 

 

 

iii

--------------------------------------------------------------------------------

 

This U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT (including all exhibits,
annexes and schedules hereto, as the same may be amended, modified and/or
restated from time to time, this "Agreement"), dated as of March 14, 2017, by
REAL ALLOY CANADA LTD., a limited company amalgamated under the laws of Nova
Scotia ("Real Alloy Canada"), and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with Real Alloy Canada, the "Grantors" and each, a "Grantor"), in
favor of BANK OF AMERICA, N.A., a national banking association, in its capacity
as administrative agent (in such capacity, together with its successors and
permitted assigns, "Agent") for the Lenders, the L/C Issuers and each other
Secured Party (each as defined in the Credit Agreement referred to below) under
the Credit Agreement and the other Loan Documents.

W I T N E S S E T H:

WHEREAS, pursuant to the Revolving Credit Agreement dated as of the date hereof
(as the same may be amended, refinanced, replaced, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement") by and among the
Borrowers, the other Credit Parties from time to time party thereto, the
Lenders, the L/C Issuers from time to time party thereto and the Agent, the
Lenders and the L/C Issuers have severally agreed to make extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed to guaranty the Canadian Obligations (as
defined in the Credit Agreement);

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrowers under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with Agent as follows:

ARTICLE I
DEFINED TERMS

Section 1.1Definitions.

(a)Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

(b)The following terms have the meanings given to them in the UCC and terms used
herein without definition that are defined in the UCC have the meanings given to
them in the UCC (such meanings to be equally applicable to both the singular and
plural forms of the terms defined): "account debtor", "as-extracted collateral",
"certificated security", "chattel paper", "commercial tort claim", "commodity
account", "commodity contract", "deposit

 

--------------------------------------------------------------------------------

 

account", "documents", "electronic chattel paper", "equipment", "farm products",
"fixture", "general intangible", "goods", "health-care-insurance receivable",
"instruments", "investment property", "letter-of-credit right", "money",
"proceeds", "record", "securities account", "security", "supporting obligation"
and "tangible chattel paper".

(c)The following terms shall have the following meanings:

"Agent" has the meaning given such term in the preamble to this Agreement.

"Agreement" has the meaning given such term in the preamble to this Agreement.

"Applicable IP Office" means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

"Borrowers" has the meaning given such term in the preamble to this Agreement.

"Cash Collateral Account" means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

"Collateral" has the meaning specified in Section 3.1.

"Controlled Securities Account" means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

"Excluded Property" means, collectively, (i) [reserved], (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than a Grantor or its
Affiliates which has not been obtained as a condition to the creation by such
Grantor of a Lien on any right, title or interest in such permit, license or
Contractual Obligation or any Shares or Share Equivalent related thereto or (B)
to the extent that any Requirement of Law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) Property owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than a Grantor or its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such Property, (iv) any "intent
to use" Trademark applications for which a statement of use has not been filed
(but only until such statement is filed), (v) assets and properties of the
Excluded Subsidiaries and (vi) the partnership interests in the Excluded
Subsidiaries, to the extent the pledge of such partnership interests would
violate any Excluded Subsidiary's partnership agreement or require the consent
of a third party that has not been obtained; provided, however, "Excluded
Property" shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

"Fraudulent Transfer Laws" has the meaning set forth in Section 2.2.

2

--------------------------------------------------------------------------------

 

"Grantors" has the meaning given such term in the preamble to this Agreement.

"Guaranteed Obligations" has the meaning set forth in Section 2.1.

"Guarantor" means each Grantor.

"Guaranty" means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

"Insurance" shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether or not Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

"Internet Domain Name" means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

"Material Intellectual Property" means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor's business.

"Pledged Certificated Shares" means all certificated securities and any other
Shares or Share Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Shares and Share Equivalents
listed on Schedule 3 to this Agreement.  Pledged Certificated Shares excludes
any Excluded Property.

"Pledged Collateral" means, collectively, the Pledged Shares and the Pledged
Debt Instruments.

"Pledged Debt Instruments" means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3 to this Agreement, issued by the obligors
named therein.  Pledged Debt Instruments excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.9 hereof.

"Pledged Investment Property" means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Shares or Pledged Debt
Instruments.  Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.9 hereof.

"Pledged Shares" means all Pledged Certificated Shares and all Pledged
Uncertificated Shares.

"Pledged Uncertificated Shares" means any Share or Share Equivalent of any
Person that is not Pledged Certificated Shares, including all right, title and
interest of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Shares or as a member of any limited liability
company, all right, title and interest of any Grantor

3

--------------------------------------------------------------------------------

 

in, to and under any Organization Document of any partnership or limited
liability company to which it is a party, and any distribution of property made
on, in respect of or in exchange for the foregoing from time to time, including
in each case those interests set forth on Schedule 3 to this Agreement, to the
extent such interests are not certificated.  Pledged Uncertificated Shares
exclude any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

"Secured Obligations" has the meaning given such term in Section 3.2 hereof.

"Software" means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

"UCC" means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent's or any other Secured Party's
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, "UCC" shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

"Vehicles" means all vehicles covered by a certificate of title law of any
state.

Section 1.2Certain Other Terms.

(a)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  The terms "herein", "hereof"
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement.  References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement.  Where the context
requires, provisions relating to any Collateral when used in relation to a
Grantor shall refer to such Grantor's Collateral or any relevant part thereof.

(b)Other Interpretive Provisions.

(i)Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii)The Agreement.  The words "hereof", "herein", "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  

(iii)Certain Common Terms.  The term "including" is not limiting and means
"including without limitation."

4

--------------------------------------------------------------------------------

 

(iv)Performance; Time.  Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day.  In the computation of periods of time from
a specified date to a later specified date, the word "from" means "from and
including"; the words "to" and "until" each mean "to but excluding", and the
word "through" means "to and including."  If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v)Contracts.  Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi)Laws.  References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II
GUARANTY

Section 2.1Guaranty.

To induce the Lenders to make the Loans, the L/C Issuers to Issue Letters of
Credit and each other Secured Party to make credit and credit accommodations
available to or for the benefit of one or more Grantors, each Guarantor hereby,
jointly and severally, absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety, the full and punctual payment when
due, whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Canadian Obligations, in any case, whether existing on the date hereof or
hereinafter incurred or created (such guaranty of the Canadian Obligations, the
"Guaranteed Obligations").  This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and not of collection.

Section 2.2Limitation of Guaranty.

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Guaranty or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
"Fraudulent Transfer Laws").  Any analysis of the provisions of this Guaranty
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.

5

--------------------------------------------------------------------------------

 

Section 2.3Contribution.

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Guaranteed Obligation exceeding the greater of (a) the amount of the
economic benefits actually received by such Guarantor and its Subsidiaries from
the Canadian Revolving Loans, the Canadian Letter of Credit Obligations and
other Canadian Obligations and (b) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Guaranteed
Obligations (excluding the amount thereof repaid by a Borrower that received the
benefit of the funds advanced that constituted Guaranteed Obligations) in the
same proportion as such Guarantor's net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

Section 2.4Authorization; Other Agreements.

The Secured Parties are hereby authorized, without notice to or demand upon any
Guarantor and without discharging or otherwise affecting the obligations of any
Guarantor hereunder and without incurring any liability hereunder, from time to
time, to do each of the following:

(a)(i) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b)apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c)refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)(i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with a Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and

(e)settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

The Guarantors agree that the Secured Parties may take any action or refrain
from taking any action specified in the Canadian Revolving Guaranty and Security
Agreement (including without limitation Section 2.3 thereof) without discharging
or otherwise affecting the obligations of any Guarantor hereunder.

6

--------------------------------------------------------------------------------

 

Section 2.5Guaranty Absolute and Unconditional.

Each Guarantor hereby waives and agrees not to assert any defense, whether
arising in connection with or in respect of any of the following or otherwise,
and hereby agrees that its obligations under this Guaranty are irrevocable,
absolute and unconditional and shall not be discharged as a result of or
otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except as otherwise agreed in writing by Agent):

(a)the invalidity or unenforceability of any obligation of a Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b)the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from a Borrower, any other Guarantor or any other Person or other
action to enforce the same or (ii) any action to enforce any Loan Document or
any Lien thereunder;

(c)the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d)any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against a Borrower, any other Guarantor, any
other Credit Party or any of a Borrower's other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;

(e)any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party's rights under any applicable
Requirement of Law;

(f)the failure of Agent or any other Secured Party to assert any claim or demand
or to exercise or enforce any right or remedy under the provisions of any Loan
Document or otherwise;

(g)any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of a Borrower, any other
Guarantor or any other Subsidiary of a Borrower, in each case other than the
payment in full of the Guaranteed Obligations; or

(h)any of the items specified in Section 2.4 of the Canadian Revolving Guaranty
and Security Agreement.

7

--------------------------------------------------------------------------------

 

Section 2.6Waivers.

Each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice
hereunder including any of the following:  (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance; (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of a Borrower or any other
Guarantor.  Each Guarantor further unconditionally and irrevocably agrees not to
(x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against a Borrower or any other
Guarantor by reason of any Loan Document or any payment made thereunder or (y)
assert any claim, defense, setoff or counterclaim it may have against any other
Credit Party or set off any of its obligations to such other Credit Party
against obligations of such Credit Party to such Guarantor.  No obligation of
any Guarantor hereunder shall be discharged other than by complete
performance.  Each Guarantor further waives any right such Guarantor may have
under any applicable Requirement of Law to require any Secured Party to seek
recourse first against any Borrower or any other Person, or to realize upon any
Collateral for any of the Canadian Obligations, as a condition precedent to
enforcing such Guarantor's liability and obligations under this Guaranty.

Section 2.7Reliance.

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of each Borrower, each other Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances.  In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
any Guarantor.

ARTICLE III
GRANT OF SECURITY INTEREST

Section 3.1Collateral.

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the "Collateral":

8

--------------------------------------------------------------------------------

 

(a)all Accounts, chattel paper, deposit accounts, documents, equipment, general
intangibles (including Intellectual Property), instruments, Insurance,
Inventory, investment property, letter of credit rights, all money and any
supporting obligations related to any of the foregoing;

(b)the commercial tort claims described on Schedule 1 to this Agreement and on
any supplement thereto received by Agent pursuant to Section 5.8;

(c)all books and records pertaining to the other property described in this
Section 3.1;

(d)all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e)all other goods (including but not limited to fixtures) and personal property
of such Grantor, whether tangible or intangible and wherever located; and

(f)to the extent not otherwise included, all proceeds, products, accessions,
rents and profits of or in respect of any of the foregoing.

Section 3.2Grant of Security Interest in Collateral.

Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all the Canadian Obligations, including the Guaranteed Obligations
(collectively, the "Secured Obligations"), hereby mortgages, pledges and
hypothecates to Agent, for the benefit of the Secured Parties, and grants to
Agent, for the benefit of the Secured Parties a Lien on and security interest
in, all of its right, title and interest in, to and under the Collateral of such
Grantor; provided, however, notwithstanding the foregoing, no Lien or security
interest is hereby granted on any Excluded Property; provided, further, that if
and when any property shall cease to be Excluded Property, a Lien on and
security interest in such property shall be deemed granted therein.  Each
Grantor hereby represents and warrants that the Excluded Property, when taken as
a whole, is not material to the business operations or financial condition of
the Grantors, taken as a whole.

ARTICLE IV
Representations and Warranties

To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:

9

--------------------------------------------------------------------------------

 

Section 4.1Title; No Other Liens.

Except for the Lien granted to Agent pursuant to this Agreement and other
Permitted Liens (including Section 4.2), such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  Such
Grantor (a) is the record and beneficial owner of the Collateral and (b) has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien.

Section 4.2Perfection and Priority.

The security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected security interest in favor of Agent in all Collateral
subject, for the following Collateral, to the occurrence of the following:  (a)
in the case of all Collateral in which a security interest may be perfected by
filing a financing statement under the UCC, the completion of the filings and
other actions specified on Schedule 2 to this Agreement (which, in the case of
all filings and other documents referred to on such schedule, have been
delivered to Agent in completed and duly authorized form), (b) with respect to
any deposit account, securities account, commodity account or similar account
other than Excluded Accounts, the execution of Control Agreements, (c) in the
case of all Copyrights, Trademarks and Patents all appropriate filings having
been made with the United States Copyright Office or the United States Patent
and Trademark Office, as applicable, (d) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
Contractual Obligation granting control to Agent over such letter-of-credit
rights, (e) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to Agent over such electronic chattel paper and (f)
in the case of Vehicles, the actions required under Section 5.1(e).  Such
security interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over Agent's Lien by operation of law or
permitted pursuant to Section 5.1(e), 5.1(g), 5.1(h), 5.1(i) or 5.1(k) of the
Credit Agreement upon (i) in the case of all Pledged Certificated Shares,
Pledged Debt Instruments and Pledged Investment Property, the delivery thereof
to Agent of such Pledged Certificated Shares, Pledged Debt Instruments and
Pledged Investment Property consisting of instruments and certificates, in each
case properly endorsed for transfer to Agent or in blank, (ii) in the case of
all Pledged Investment Property not in certificated form, the execution of
Control Agreements with respect to such investment property and (iii) in the
case of all other instruments and tangible chattel paper that are not Pledged
Certificated Shares, Pledged Debt Instruments or Pledged Investment Property,
the delivery to Agent of such instruments and tangible chattel paper.  Except as
set forth in this Section 4.2, all actions by each Grantor necessary or
desirable to protect and perfect the Lien granted hereunder on the Collateral
have been duly taken.

Section 4.3Pledged Collateral.

(a)(i) The Pledged Shares pledged by such Grantor hereunder (A) are listed on
Schedule 3 to this Agreement and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on such
Schedule 3 and (B) have been duly authorized, validly issued and are fully paid
and nonassessable (other than Pledged Shares in limited liability companies and
partnerships) and (ii) the pledge thereof constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms.

10

--------------------------------------------------------------------------------

 

(b)All Pledged Collateral (other than Pledged Uncertificated Shares) and all
Pledged Investment Property consisting of instruments and certificates has been
delivered to the Agent in accordance with Section 5.2(a).

(c)Subject to Section 8.13, upon the occurrence and during the continuance of an
Event of Default, Agent shall be entitled to exercise all of the rights of the
Grantor with respect to any Pledged Shares, and a transferee or assignee of such
Pledged Shares shall become a holder of such Pledged Shares to the same extent
as such Grantor and be entitled to participate in the management of the issuer
of such Pledged Shares and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Shares.

Section 4.4Instruments and Tangible Chattel Paper Formerly Accounts.

No amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Agent, properly endorsed for transfer, to the extent delivery is
required by Section 5.5(a).

Section 4.5Intellectual Property.

On the Closing Date, all Material Intellectual Property owned by such Grantor is
valid, in full force and effect, subsisting, unexpired and enforceable, and no
Material Intellectual Property has been abandoned. No breach or default of any
material IP License shall be caused by any of the following, and none of the
following shall limit or impair the ownership, use, validity or enforceability
of, or any rights of such Grantor in, any Material Intellectual
Property:  (i) the consummation of the transactions contemplated by any Loan
Document or (ii) any holding, decision, judgment or order rendered by any
Governmental Authority prior to the date hereof.  There are no pending (or, to
the knowledge of such Grantor, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor's rights in, any
Material Intellectual Property of such Grantor.  To such Grantor's knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Intellectual Property of such Grantor.  Such Grantor,
and to such Grantor's knowledge each other party thereto, is not in material
breach or default of any material IP License.

Section 4.6Commercial Tort Claims.

The only commercial tort claims of any Grantor existing on the date hereof or
the date of any supplement by Schedule 1 pursuant to Section 5.8 (regardless of
whether the amount, defendant or other material facts can be determined and
regardless of whether such commercial tort claim has been asserted, threatened
or has otherwise been made known to the obligee thereof or whether litigation
has been commenced for such claims) are those listed on Schedule 1 to this
Agreement, which sets forth such information separately for each Grantor.

Section 4.7Specific Collateral.

None of the Collateral is or is proceeds or products of farm products,
as-extracted collateral, health-care-insurance receivables or timber to be cut.

11

--------------------------------------------------------------------------------

 

Section 4.8Enforcement.

No Permit, notice to or filing with any Governmental Authority or any other
Person or any consent from any Person is required for the exercise by Agent of
its rights (including voting rights) provided for in this Agreement or the
enforcement of remedies in respect of the Collateral pursuant to this Agreement,
including the transfer of any Collateral, except as may be required in
connection with the disposition of any portion of the Pledged Collateral by laws
affecting the offering and sale of securities generally or any approvals that
may be required to be obtained from any bailees or landlords to collect the
Collateral.

Section 4.9Representations and Warranties of the Credit Agreement.

The representations and warranties as to such Grantor and its Subsidiaries made
in Article III (Representations and Warranties) of the Credit Agreement are true
and correct on each date as required by Section 2.2 of the Credit Agreement.

ARTICLE V
Covenants

Each Grantor agrees with Agent to the following, as long as any Canadian
Obligation or Commitment remains outstanding (other than contingent
indemnification Canadian Obligations to the extent no claim giving rise thereto
has been asserted):

Section 5.1Maintenance of Perfected Security Interest; Further Documentation and
Consents.

(a)Generally.  Such Grantor shall (i) not use or permit any Collateral to be
used unlawfully or in violation of any provision of any Loan Document, any
Related Agreement, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Agent to sell, assign,
convey or transfer any Collateral if such restriction would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b)Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c)Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral, in each case as Agent may
reasonably request, all in reasonable detail and in form and substance
satisfactory to Agent.

(d)At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing of) any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created

12

--------------------------------------------------------------------------------

 

hereby and (ii) take such further action as Agent may reasonably request,
including (A) using commercially reasonable efforts to secure all approvals
necessary or appropriate for the assignment to or for the benefit of Agent of
any Contractual Obligation, including any IP License, held by such Grantor and
to enforce the security interests granted hereunder and (B) executing and
delivering any Control Agreements with respect to deposit accounts, securities,
commodity or similar accounts.

(e)If reasonably requested by Agent during the continuance of an Event of
Default, the Grantor shall arrange for Agent's first priority security interest
to be noted on the certificate of title of each Vehicle and shall file any other
necessary documentation in each jurisdiction that Agent shall deem advisable to
perfect its security interests in any Vehicle.

(f)To ensure that a Lien and security interest is granted on any of the Excluded
Property set forth in clause (ii) of the definition of "Excluded Property", such
Grantor shall use commercially reasonable efforts to obtain any required
consents from any Person other than a Borrower and its Affiliates with respect
to any permit or license or any Contractual Obligation with such Person entered
into by such Grantor that requires such consent as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or Contractual Obligation or any Shares or Share Equivalent related
thereto.

Section 5.2Pledged Collateral.

(a)Delivery of Pledged Collateral.  Such Grantor shall (i) deliver to Agent, in
suitable form for transfer and in form and substance satisfactory to Agent, (A)
all Pledged Certificated Shares, (B) all Pledged Debt Instruments and (C) all
certificates and instruments evidencing Pledged Investment Property and (ii)
maintain all other Pledged Investment Property in a Controlled Securities
Account.

(b)Event of Default.  During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to the Grantor,
to (i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

(c)Cash Distributions with respect to Pledged Collateral.  Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d)Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

(e)Foreign Pledge Shares. If any issuer of any Pledged Shares is organized under
a jurisdiction outside of the United States, each Grantor shall take such
additional actions, including, without limitation, causing the issuer to
register the pledge on its books and records or

13

--------------------------------------------------------------------------------

 

making such filings or recordings, in each case as may be reasonably necessary
or advisable, under the laws of such issuer's jurisdiction to ensure the
validity, perfection and priority of the security interest of Agent in such
Pledged Shares.

(f)Pledged Shares. With respect to any Pledged Shares constituting partnership
interests or limited liability company interests included in the Collateral, if
the Grantors collectively own less than 100% of the equity interests in any
issuer of such Pledged Shares, Grantors shall use their commercially reasonable
efforts to obtain the consent of each other holder of partnership interest or
limited liability company interests in such issuer to the security interest of
Agent hereunder and following an Event of Default, the transfer of such Pledged
Shares to Agent or its designee, and to the substitution of Agent or its
designee as a partner or member with all the rights and powers related
thereto.  Each Grantor consents to the grant by each other Grantor of a Lien in
all Collateral to Agent and without limiting the generality of the foregoing
consents to the transfer of any Pledged Shares to Agent or its designee
following and during the continuance of an Event of Default and to the
substitution of Agent or its designee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto.

Section 5.3Accounts.

(a)Such Grantor shall not, other than in the Ordinary Course of Business, (i)
grant any extension of the time of payment of any account, (ii) compromise or
settle any account for less than the full amount thereof, (iii) release, wholly
or partially, any Person liable for the payment of any account, (iv) allow any
credit or discount on any account or (v) amend, supplement or modify any account
in any manner that could adversely affect the value thereof.

(b)Whether or not an Event of Default is continuing, Agent shall have the right,
in its Permitted Discretion, to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and such
Grantor shall furnish all such assistance and information as Agent may
reasonably require in connection therewith.  At any time and from time to time,
upon Agent's reasonable request during an Event of Default, such Grantor shall
cause independent public accountants or others satisfactory to Agent to furnish
to Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts.

Section 5.4Commodity Contracts.

Such Grantor shall not have any commodity account or commodity contract unless
subject to a Control Agreement.

Section 5.5Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

(a)If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by an instrument or tangible chattel
paper other than such instrument delivered in accordance with Section 5.2(a) and
in the possession of Agent, such Grantor shall mark all such instruments and
tangible chattel paper with the following legend:  "This writing and the
obligations evidenced or secured hereby are subject to the security interest of
Bank of America, N.A., as Agent" and, at the request of Agent, shall immediately
deliver such instrument or tangible chattel paper to Agent, duly indorsed in a
manner satisfactory to Agent.  

14

--------------------------------------------------------------------------------

 

(b)Such Grantor shall not grant "control" (within the meaning of such term under
Article 9-106 of the UCC) over any investment property of such Grantor to any
Person other than Agent.

(c)If such Grantor is or becomes the beneficiary of a letter of credit that is
not a supporting obligation of any Collateral, such Grantor shall promptly, and
in any event within 2 Business Days after becoming a beneficiary, notify Agent
thereof and enter into a Contractual Obligation with Agent, the issuer of such
letter of credit or any nominated person with respect to the letter-of-credit
rights under such letter of credit.  Such Contractual Obligation shall assign
such letter-of-credit rights to Agent and such assignment shall be sufficient to
grant control for the purposes of Section 9-107 of the UCC (or any similar
section under any equivalent UCC).  Such Contractual Obligation shall also
direct all payments thereunder to a Cash Collateral Account.  The provisions of
the Contractual Obligation shall be in form and substance reasonably
satisfactory to Agent.

(d)If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by electronic chattel paper, such
Grantor shall take all steps necessary to grant Agent control of all such
electronic chattel paper for the purposes of Section 9-105 of the UCC (or any
similar section under any equivalent UCC) and all "transferable records" as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

Section 5.6Intellectual Property.

(a)Within 30 days after any change to Schedule 3.16 to the Credit Agreement for
such Grantor, such Grantor shall provide Agent notification thereof and the
short-form intellectual property agreements and assignments as described in this
Section 5.6 and any other documents that Agent reasonably requests with respect
thereto.

(b)Such Grantor shall (and shall cause all its licensees to) (i) (1) continue to
use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless Agent shall obtain a perfected security interest in such
other Trademark pursuant to this Agreement and (ii) not do any act or omit to do
any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

15

--------------------------------------------------------------------------------

 

(c)Such Grantor shall notify Agent immediately if it knows, or has reason to
know, that any application or registration relating to any Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Grantor's ownership of, interest in, right to
use, register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office).  Such Grantor shall take
all actions that are necessary or reasonably requested by Agent to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the Material
Intellectual Property.

(d)Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person.  In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including (if reasonably deemed appropriate by such Grantor) promptly
bringing suit and recovering all damages therefor.

(e)Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for (i) filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Grantor and (ii)  recording with the appropriate Internet
domain name registrar, a duly executed form of assignment for all Internet
Domain Names of such Grantor (together with appropriate supporting documentation
as may be requested by Agent).

Section 5.7Notices.

Such Grantor shall promptly notify Agent in writing of its acquisition of any
interest hereafter in property that is of a type where a security interest or
lien must be or may be registered, recorded or filed under, or notice thereof
given under, any federal statute or regulation.

Section 5.8Notice of Commercial Tort Claims.

Such Grantor agrees that, if it shall acquire any interest in any commercial
tort claim (whether from another Person or because such commercial tort claim
shall have come into existence), (i) such Grantor shall, immediately upon such
acquisition, deliver to Agent, in each case in form and substance satisfactory
to Agent, a notice of the existence and nature of such commercial tort claim and
a supplement to Schedule 1 to this Agreement containing a specific description
of such commercial tort claim, (ii) Section 3.1 shall apply to such commercial
tort claim and (iii) such Grantor shall execute and deliver to Agent, in each
case in form and substance satisfactory to Agent, any document, and take all
other action, deemed by Agent to be reasonably necessary or appropriate for
Agent to obtain, for the benefit of the Secured Parties, a perfected security
interest having at least the priority set forth in Section 4.2 in all such
commercial tort claims.  Any supplement to Schedule 1 delivered pursuant to this
Section 5.8 shall, after the receipt thereof by Agent, become part of Schedule 1
for all purposes hereunder other than in respect of representations and
warranties made prior to the date of such receipt.

16

--------------------------------------------------------------------------------

 

Section 5.9Controlled Securities Account.

Each Grantor shall, to the extent required by Section 4.11 of the Credit
Agreement, deposit all of its Cash Equivalents in securities accounts that are
Controlled Securities Accounts in accordance with Section 4.11 of the Credit
Agreement.

ARTICLE VI
Remedial Provisions

Section 6.1Code and Other Remedies.

(a)UCC Remedies.  During the continuance of an Event of Default, Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.

(b)Disposition of Collateral.  Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent's claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(and enter into Contractual Obligations to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker's board
or office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk.  Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.

(c)Management of the Collateral.  Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent's request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor's premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent and (iv) Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of any Collateral and to enforce any
of Agent's remedies (for the benefit of the Secured Parties), with respect to
such appointment without prior notice or hearing as to such

17

--------------------------------------------------------------------------------

 

appointment.  Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

(d)Application of Proceeds.  Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable attorneys' fees and disbursements, to the payment in whole or in part
of the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.

(e)Direct Obligation.  Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Canadian Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof.  All of the rights and remedies of Agent and any other Secured
Party under any Loan Document shall be cumulative, may be exercised individually
or concurrently and not exclusive of any other rights or remedies provided by
any Requirement of Law.  To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Agent or any other Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

(f)Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i)fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii)fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii)fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

18

--------------------------------------------------------------------------------

 

(iv)advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v)exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi)dispose of assets in wholesale rather than retail markets;

(vii)disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii)purchase insurance or credit enhancements to insure Agent against risks of
loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

(g)IP Licenses; Use of Real Property.  For the purpose of enabling Agent to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual Property now owned or hereafter acquired by such Grantor and access
to all media in which any of the licensed items may be recorded or stored and to
all Software and programs used for the compilation or printout thereof and (ii)
an irrevocable license (without payment of rent or other compensation to such
Grantor) to use, operate and occupy all real Property owned, operated, leased,
subleased or otherwise occupied by such Grantor.

19

--------------------------------------------------------------------------------

 

Section 6.2Accounts and Payments in Respect of General Intangibles.

(a)In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by Agent at any time during the continuance of an
Event of Default, any payment of Accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent, in a Cash Collateral Account
subject to withdrawal by Agent as provided in Section 6.4.  Until so turned
over, such payment shall be held by such Grantor in trust for Agent, segregated
from other funds of such Grantor.  Each such deposit of proceeds of Accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b)At any time during the continuance of an Event of Default:

(i)each Grantor shall, upon Agent's request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any Account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the Accounts or general intangibles have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent;

(ii)Agent may, without notice, at any time during the continuance of an Event of
Default, limit or terminate the authority of a Grantor to collect its Accounts
or amounts due under general intangibles or any thereof and, in its own name or
in the name of others, communicate with account debtors to verify with them to
Agent's satisfaction the existence, amount and terms of any Account or amounts
due under any general intangible.  In addition, during the continuance of an
Event of Default, Agent may at any time enforce such Grantor's rights against
such account debtors and obligors of general intangibles; and

(iii)each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

(c)Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each Account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  No Secured Party shall have any obligation or liability
under any agreement giving rise to an Account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

20

--------------------------------------------------------------------------------

 

Section 6.3Pledged Collateral.

(a)Voting Rights.  Subject to Section 8.13, during the continuance of an Event
of Default, upon notice by Agent to the relevant Grantor or Grantors, Agent or
its nominee may exercise (i) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (ii) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Shares, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Agent may determine), all without liability except to account for
property actually received by it; provided, however, that Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b)Proxies.  In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and (ii)
without limiting the effect of clause (i) above, such Grantor hereby grants to
Agent an irrevocable proxy, coupled with an interest, to vote all or any part of
the Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

(c)Authorization of Issuers.  Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment during the continuance of an Event of Default with
respect to the Pledged Collateral directly to Agent.

21

--------------------------------------------------------------------------------

 

Section 6.4Proceeds to be Turned over to and Held by Agent.

Unless otherwise expressly provided in the Credit Agreement, another Loan
Document or this Agreement, all proceeds of any Collateral received by any
Grantor hereunder in cash or Cash Equivalents shall be held by such Grantor in
trust for Agent and the other Secured Parties, segregated from other funds of
such Grantor, and shall, promptly upon receipt by any Grantor, be turned over to
Agent in the exact form received (with any necessary endorsement).  All such
proceeds of Collateral and any other proceeds of any Collateral received by
Agent in cash or Cash Equivalents shall be held by Agent in a Cash Collateral
Account.  All proceeds being held by Agent in a Cash Collateral Account (or by
such Grantor in trust for Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement.

Section 6.5Sale of Pledged Collateral.

(a)Each Grantor recognizes that Agent may be unable to effect a public sale of
any Pledged Collateral by reason of certain prohibitions contained in the
Securities Act and applicable state or foreign securities laws or otherwise or
may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

(b)Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to  Section 6.1 hereof and this Section 6.5
valid and binding and in compliance with all applicable Requirements of
Law.  Each Grantor further agrees that a breach of any covenant contained herein
will cause irreparable injury to Agent and other Secured Parties, that Agent and
the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.  Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

Section 6.6Deficiency.

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of any Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by Agent or
any other Secured Party to collect such deficiency.

22

--------------------------------------------------------------------------------

 

ARTICLE VII
Agent

Section 7.1Agent's Appointment as Attorney-in-Fact.

(a)Each Grantor hereby irrevocably constitutes and appoints Agent and any
Related Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Agent and its Related Persons the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any of the following when an
Event of Default shall be continuing:

(i)in the name of such Grantor, in its own name or otherwise, take possession of
and indorse and collect any check, draft, note, acceptance or other instrument
for the payment of moneys due under any Account or general intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Agent for the purpose of collecting any such moneys due under any Account or
general intangible or with respect to any other Collateral whenever payable;

(ii)in the case of any Intellectual Property owned by or licensed to such
Grantor, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent's security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii)pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv)execute, in connection with any sale provided for in Article VI hereof, any
document to effect or otherwise necessary or appropriate in relation to evidence
the sale of any Collateral;

(v)(A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or

23

--------------------------------------------------------------------------------

 

disputes brought against such Grantor with respect to any Collateral, (F)
settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by such Grantor or any IP Licenses of such Grantor
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent's option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties' security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do; or

(vi)If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

(b)The out-of-pocket expenses of Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 1.3(c) of the Credit Agreement, from the date of
payment by Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to Agent on demand.

(c)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2Authorization to File Financing Statements.

Each Grantor authorizes Agent and its Related Persons, at any time and from time
to time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as Agent reasonably determines appropriate to
perfect, or continue or maintain perfection of, the security interests of Agent
under this Agreement, and such financing statements and amendments may describe
the Collateral covered thereby as "all assets" or "all assets of the debtor" or
words of similar import.  A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.  Such
Grantor also hereby ratifies its authorization for Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof.  Each
Grantor hereby (i) waives any right under the UCC or any other Requirement of
Law to receive notice and/or copies of any filed or recorded financing
statements, amendments thereto, continuations thereof or termination statements
and (ii) releases and excuses each Secured Party from any obligation under the
UCC or any other Requirement of Law to provide notice or a copy of any such
filed or recorded documents.

24

--------------------------------------------------------------------------------

 

Section 7.3Authority of Agent.

Each Grantor acknowledges that the rights and responsibilities of Agent under
this Agreement with respect to any action taken by Agent or the exercise or
non-exercise by Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between Agent and any Grantor, Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation or entitlement to make any inquiry respecting such
authority.

Section 7.4Duty; Obligations and Liabilities.

(a)Duty of Agent.  Agent's sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Agent deals with similar property for its own
account.  The powers conferred on Agent hereunder are solely to protect Agent's
interest in the Collateral, for the benefit of the Secured Parties, and shall
not impose any duty upon Agent to exercise any such powers.  Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

(b)Obligations and Liabilities with respect to Collateral.  No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.  The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers.  The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII
Miscellaneous

Section 8.1Reinstatement.

Each Grantor agrees that, if any payment made by any Credit Party or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by any Secured Party to such

25

--------------------------------------------------------------------------------

 

Credit Party, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made.  If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Grantor's liability
hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Grantor in respect of any Lien or
other Collateral securing such obligation or the amount of such payment.

Section 8.2Release of Collateral.

(a)At the time provided in Section 8.10(b)(iii) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  Upon written request by Grantors,
Agent shall promptly file UCC amendments evidencing the termination of the Liens
so released pursuant to the previous sentence.  At the request of any Grantor
following any such termination, Agent shall promptly deliver to such Grantor any
Collateral of such Grantor held by Agent hereunder and shall promptly execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

(b)If Agent shall be directed or permitted pursuant to Section 8.10(b) of the
Credit Agreement to release any Lien or any Collateral, such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 8.10(b) of the Credit
Agreement.  In connection therewith, Agent, at the request of any Grantor, shall
promptly execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such release.

(c)At the time provided in Section 8.10(b) of the Credit Agreement and at the
request of the Borrower Representative, a Grantor shall be automatically
released from its obligations hereunder in the event that all the Shares and
Share Equivalents of such Grantor shall be sold to any Person that is not an
Affiliate of Holdings, a Borrower or the Subsidiaries of a Borrower in a
transaction permitted by the Loan Documents.

Section 8.3Independent Obligations.

The obligations of each Grantor hereunder are independent of and separate from
the Secured Obligations and the Guaranteed Obligations of the other
Grantors.  If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon the occurrence and during the continuance of any Event of Default,
Agent may, at its sole election, proceed directly and at once, without notice,
against any Grantor and any Collateral to collect and recover the full amount of
any Secured Obligation or Guaranteed Obligation then due, without first
proceeding against any other Grantor, any other Credit Party or any other
Collateral and without first joining any other Grantor or any other Credit Party
in any proceeding.

26

--------------------------------------------------------------------------------

 

Section 8.4No Waiver by Course of Conduct.

No Secured Party shall by any act (except by a written instrument pursuant to
Section 8.5), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
any Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

Section 8.5Amendments in Writing.

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 9.1 of the
Credit Agreement; provided, however, that annexes to this Agreement may be
supplemented (but no existing provisions may be modified and no Collateral may
be released) through Pledge Amendments and Joinder Agreements, in substantially
the form of Annex 1 and Annex 2 to this Agreement, respectively, in each case
duly executed by Agent and each Grantor directly affected thereby.

Section 8.6Additional Grantors; Additional Pledged Collateral.

(a)Joinder Agreements.  If, at the option of a U.S. Borrower or as required
pursuant to Section 4.13 of the Credit Agreement, a U.S. Borrower shall cause
any Subsidiary that is not a Grantor to become a Grantor hereunder, such
Subsidiary shall execute and deliver to Agent a Joinder Agreement substantially
in the form of Annex 2 to this Agreement and shall thereafter for all purposes
be a party hereto and have the same rights, benefits and obligations as a
Grantor party hereto on the Closing Date.

(b)Pledge Amendments.  To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 to this
Agreement (each, a "Pledge Amendment").  Such Grantor authorizes Agent to attach
each Pledge Amendment to this Agreement.

Section 8.7Notices.

All notices, requests and demands to or upon Agent or any Grantor hereunder
shall be effected in the manner provided for in Section 9.2 of the Credit
Agreement; provided, however, that any such notice, request or demand to or upon
any Grantor shall be addressed to the Borrower Representative's notice address
set forth in Section 9.2 of the Credit Agreement.

27

--------------------------------------------------------------------------------

 

Section 8.8Successors and Assigns.

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of each Secured Party and their successors and
assigns; provided, however, that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of Agent.

Section 8.9Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

Section 8.10Severability.

Any provision of this Agreement being held illegal, invalid or unenforceable in
any jurisdiction shall not affect any part of such provision not held illegal,
invalid or unenforceable, any other provision of this Agreement or any part of
such provision in any other jurisdiction.

Section 8.11Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

Section 8.12Waiver of Jury Trial.

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO,, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH GRANTOR AGREES
TO BE BOUND BY THE PROVISIONS OF SECTIONS 9.18(b) and 9.18(c) OF THE CREDIT
AGREEMENT.

[Remainder of page intentionally blank; signature pages follow.]

 

28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

REAL ALLOY CANADA LTD.,

as a Grantor

 

 

 

By:

 

/s/ Michael J. Hobey

Name:

 

Michael J. Hobey

Title:

 

Vice President, Treasurer and Assistant Secretary

 

 

 

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT (CANADIAN BORROWER)

SIGNATURE PAGE

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED

as of the date first above written:

 

BANK OF AMERICA, N.A.,

as Agent

 

 

 

By:

 

/s/ Thomas H. Herron

Name:

 

Thomas H. Herron

Title:

 

Senior Vice President

 

 

 

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT (CANADIAN BORROWER)

SIGNATURE PAGE

--------------------------------------------------------------------------------

ANNEX 1

TO

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This Pledge Amendment (this "Pledge Amendment"), dated as of __________ __,
20__, is delivered pursuant to Section 8.6 of the U.S. Revolving Guaranty and
Security Agreement, dated as of March 14, 2017 by REAL ALLOY CANADA LTD., a
limited company amalgamated under the laws of Nova Scotia, the undersigned
Grantors party thereto and the other Persons from time to time party thereto as
Grantors in favor of BANK OF AMERICA, N.A., a national banking association, in
its capacity as Agent for the Secured Parties referred to therein (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the "Guaranty and Security Agreement").  Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement is
true and correct on and as of the date hereof as if made on and as of such date.

THIS PLEDGE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Pledge Amendment to be duly
executed and delivered as of the date first above written.

 

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

To be used for pledge of Additional Pledged Collateral by existing Grantor.

A1-1

--------------------------------------------------------------------------------

Annex 1-A

 

PLEDGED SHARES

 

ISSUER

 

CLASS

 

CERTIFICATE

NO(S).

 

PAR VALUE

 

NUMBER OF

SHARES, UNITS

OR INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION OF

DEBT

 

CERTIFICATE

NO(S).

 

FINAL

MATURITY

 

PRINCIPAL

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

BANK OF AMERICA, N.A.,

as Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

ANNEX 2

TO

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this "Joinder Agreement"), dated as of _________ __,
20__, is delivered pursuant to Section 8.6 of the U.S. Revolving Guaranty and
Security Agreement, dated as of March 14, 2017, by REAL ALLOY CANADA LTD., a
limited company amalgamated under the laws of Nova Scotia, the undersigned
Grantor and the other Persons from time to time party thereto as Grantors in
favor of BANK OF AMERICA, N.A., a national banking association, in its capacity
as Agent for the Secured Parties referred to therein (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
"Guaranty and Security Agreement").  Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to Agent, for the benefit of the Secured Parties, and
grants to Agent, for the benefit of the Secured Parties, a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.  The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.

The information set forth in Annex 1‑A to this Agreement is hereby added to the
information set forth in Schedules 1, 2, and 3 to the Guaranty and Security
Agreement and Schedules 3.9, 3.16, 3.20, 3.21 and 3.22 to the Credit
Agreement.  By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agree that this Joinder Agreement may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1‑A to this Joinder Agreement shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as of the date hereof as if made on
and as of such date.

THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.


A2-1

--------------------------------------------------------------------------------

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

 




A2-2

 

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

[EACH GRANTOR PLEDGING

ADDITIONAL COLLATERAL]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

A2-3

 

--------------------------------------------------------------------------------

ANNEX 2

TO

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

ACKNOWLEDGED AND AGREED
as of the date first above written:

 

BANK OF AMERICA, N.A.,

as Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

A2-1

--------------------------------------------------------------------------------

ANNEX 3
TO
U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 20__, is made by each of the entities listed on the signature pages hereof
(each a "Grantor" and, collectively, the "Grantors"), in favor of BANK OF
AMERICA, N.A., as administrative agent (in such capacity, together with its
successors and permitted assigns, "Agent") for the Secured Parties (as defined
in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Revolving Credit Agreement, dated as of March 14, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), by and among REAL ALLOY HOLDING, INC., a
Delaware corporation, the other Credit Parties, the Lenders and the L/C Issuers
from time to time party thereto and Agent, the Lenders and the L/C Issuers have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to that certain U.S. Revolving
Guaranty and Security Agreement dated as of March 14, 2017 in favor of Agent (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the "Guaranty and Security Agreement"), to guarantee the Canadian
Obligations (as defined in the Credit Agreement) of each Borrower; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with Agent as follows:

Section 1.Defined Terms.  Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement or Credit Agreement.

Section 2.Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral.  Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby assigns mortgages,
pledges and hypothecates to Agent for the benefit of the Secured Parties, and
grants to Agent for the benefit of the Secured Parties a Lien on and security
interest in, all of its right, title and interest in, to and under the following
Collateral of such Grantor (the "[Copyright] [Patent] [Trademark] Collateral"):

(a)[all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

A3-1

--------------------------------------------------------------------------------

(b)all renewals, reversions and extensions of the foregoing; and

(c)all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a)[all of its Patents and all IP Licenses providing for the grant by or to such
Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(b)all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c)all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a)[all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

(b)all renewals and extensions of the foregoing;

(c)all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(d)all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3.Guaranty and Security Agreement.  The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of Agent with respect to the security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein.

Section 4.Representations and Warranties.  Each of the undersigned hereby
represents and warrants that each of the representations and warranties
contained in Section 4.5 of the Guaranty and Security Agreement is true and
correct on and as of the date hereof as if made on and as of such date.

A3-2

--------------------------------------------------------------------------------

Section 5.Grantor Remains Liable.  Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall remain solely
responsible for the prosecution, defense, enforcement or any other necessary or
desirable actions in connection with their [Copyrights] [Patents] [Trademarks]
and IP Licenses subject to a security interest hereunder.

Section 6.Counterparts.  This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 7.Governing Law.  THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

[Remainder of page intentionally blank; signature pages follow.]

 

A3-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

[GRANTOR]

as Grantor

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACCEPTED AND AGREED

as of the date first above written:

 

BANK OF AMERICA, N.A.,

as Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

[Signature Page to [Copyright] [Patent] [Trademark] Security Agreement]

A3-4

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

1.REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

2.[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

3.IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

 

Commercial Tort Claims

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

TO

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

 

Filings

 

DEBTOR

 

FILING OFFICE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

TO

U.S. REVOLVING GUARANTY AND SECURITY AGREEMENT

 

Pledged Collateral

 

 

 